Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species IV, Figures 24-28 and 36, claims 1-2, 4-13, and 15-19, in the reply filed 23 August 2022, has been acknowledged. The traversal is on the grounds that the species of Figures 2-9 should be included in the elected species, as the species of Figures 2-9 place no undue burden on the Examiner. The Examiner respectfully disagrees and notes that the clip of Figures 2-9 has varying structure to the elected species, and therefore would require further search and or consideration. 
Examining multiple patentably distinct species together in the same application would impose a serious burden on the examiner, as such would require the search of multiple patentably distinct features that otherwise would not have to be searched for, applying appropriate prior art rejections and having to consider and respond to attorney arguments regarding such multiple patentably distinct features and rejections. Is it Applicant’s position that the specific features of the various species are not patentably distinct, and therefore obvious over one another? If so, then such should be clearly stated in the traversal.
Finally, it should be noted that, as stated on page 4 of the election requirement, upon the allowance of a generic claim, applicants will be entitled to consideration of claims to the additional species that depend therefrom or otherwise include all of the limitations of that allowable generic claim. In other words, if patentability resides in the generic aspects of the inventions disclosed as opposed to the specific features of the respective species, then there will be rejoinder of those non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Further, Applicant included claim 19, in the election response filed 23 August 2022. However, claim 19 includes the limitation of “…all of the top surfaces all of the wire strand attachment clips are flat and all of the bottom surfaces of all of the wire strand attachment clips are flat…”. This limitation is not disclosed in the species elected by Applicant. The flat surface structure described in claim 19 is depicted in species II-III and VI. Therefore claim 19 is withdrawn.
Claims 3, 14, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11 June 2021, 18 August 2021, 07 October 2021, 25 January 2022, 02 May 2022, 17 August 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 8-9 are objected to because of the following informalities:
Claim 8 line 9 reads: “…rearwardly from first wrist…”. This should be corrected to read - - rearwardly from the first wrist - -.
Claim 9 line 9 reads: “…rearwardly from second wrist…”. This should be corrected to read - - rearwardly from the second wrist - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Uhlhorn (US 2,631,804 A).
Regarding claim 1, Uhlhorn discloses a wire strand attachment clip comprising: 
a wire catch (A, see annotated Figure 1 below) that defines a wire strand receiving and holding area configured to receive a wire strand (21, see Fig. 1); 
a first attachment arm (24) connected to and extending from the wire catch (see Fig. 1 and 3); and 
a second attachment arm (24) connected to and extending from the wire catch (see Fig. 1 and 3), 
wherein the wire catch, the first attachment arm, and the second attachment arm are dimensionally and biasingly configured to snap onto a T-shaped support post to attach the wire strand to that T-shaped support post such that the first attachment arm and the second attachment arm each engage front and rear surfaces of the T-shaped support post (see Figs. 1 and 3).

    PNG
    media_image1.png
    463
    720
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.
Regarding claim 2, Uhlhorn discloses which is formed from a solid cylindrical metal wire (see Figs. 1 and 3).
Regarding claim 5, Uhlhorn discloses wherein the wire catch includes a rear wire engager (A, see annotated Figure 1 above), a first connector (B, see annotated Figure 1 below) connected to and extending forwardly and outwardly from a first end of the rear wire engager, a first side wire engager (C, see annotated Figure 1 below) connected to and extending forwardly from the first connector and from the first end of the rear wire engager, a second connector (D, see annotated Figure 1 below) connected to and extending forwardly and outwardly from a second end of the rear wire engager, a second side wire engager (E, see annotated Figure 1 below) connected to and extending forwardly from the second connector and the second end of the rear wire engager, a third connector (F, see annotated Figure 3 below) connected to and extending forwardly and outwardly from a front end of the first side wire engager, a first side post engager (G, see annotated Figure 3 below) connected to and extending outwardly from the third connector and from the front end of the first side wire engager, a fourth connector (H, see annotated Figure 3 below) connected to and extending forwardly and outwardly from a front end of the second side wire engager, and a second side post engager (I, see annotated Figure 3 below) connected to and extending outwardly from the fourth connector and from the front end of the second side wire engager.

    PNG
    media_image2.png
    459
    871
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.

    PNG
    media_image3.png
    647
    314
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.

    PNG
    media_image4.png
    411
    431
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 3.

    PNG
    media_image5.png
    407
    482
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 3.

    PNG
    media_image6.png
    459
    461
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 3.
Regarding claim 6, Uhlhorn discloses wherein the first connector (B, see annotated Figure 1 above), the second connector (D, see annotated Figure 1 above), the third connector (F, see annotated Figure 3 above), and the fourth connector (H, see annotated Figure 3 above) are each curved sections (See Figs. 1 and 3).
Regarding claim 7, Uhlhorn discloses wherein the rear wire engager (A, see annotated Figure 1 above), the first side wire engager (C, see annotated Figure 1 above), the second side wire engager (E, see annotated Figure 1 above), the first side post engager (G, see annotated Figure 3 above), and the second side post engager (I, see annotated Figure 3 above) are each straight sections (see NOTE below).
NOTE: Each of these designated sections comprise a straight portion, and therefore are considered to be straight sections. See annotated Figure 1 below for the straight portion of the rear wire engager A.

    PNG
    media_image7.png
    424
    666
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 1.
Claim(s) 1-2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Peters (US 1,814,228 A).
Regarding claim 1, Peters discloses a wire strand attachment clip (see Fig. 3) comprising: 
a wire catch (A, see annotated Figure 3 below) that defines a wire strand receiving and holding area configured to receive a wire strand; 
a first attachment arm (B, see annotated Figure 3 below) connected to and extending from the wire catch; and 
a second attachment arm (C, see annotated Figure 3 below) connected to and extending from the wire catch, wherein the wire catch, the first attachment arm, and the second attachment arm are dimensionally and biasingly configured to snap onto a T-shaped support post to attach the wire strand to that T-shaped support post such that the first attachment arm and the second attachment arm each engage front and rear surfaces (see annotated Figure 3 below) of the T-shaped support post.

    PNG
    media_image8.png
    499
    471
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 3.

    PNG
    media_image9.png
    744
    647
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 3.

    PNG
    media_image10.png
    311
    810
    media_image10.png
    Greyscale

Figure 10. Annotated Figure 3.
Regarding claim 2, Peters discloses which is formed from a solid cylindrical metal wire (see Fig. 3).
Regarding claim 4, Peters discloses wherein the wire catch includes a rear wire engager (A, see annotated Figure 3 above), a first side wire engager (D, see annotated Figure 3 below) connected to and extending forwardly from a first end of the rear wire engager, a second side wire engager (E, see annotated Figure 3 below) connected to and extending forwardly from a second end of the rear wire engager, a first side post engager (F, see annotated Figure 3 below) connected to and extending outwardly from the first side wire engager, and a second side post engager (G, see annotated Figure 3 below) connected to and extending outwardly from the second side wire engager.

    PNG
    media_image11.png
    445
    693
    media_image11.png
    Greyscale

Figure 11. Annotated Figure 3.

    PNG
    media_image12.png
    473
    669
    media_image12.png
    Greyscale

Figure 12. Annotated Figure 3.

    PNG
    media_image13.png
    406
    465
    media_image13.png
    Greyscale

Figure 13. Annotated Figure 3.
Regarding claim 8, Peters discloses wherein the first attachment arm (B, see annotated Figure 3 above) includes a first arm shoulder (H, see annotated Figure 3 below) connected to and extending outwardly and rearwardly from the first side post engager (F), a first upper arm (I, see annotated Figure 3 below) connected to and extending outwardly and rearwardly from the first arm shoulder and from the first side post engager, a first elbow (J, see annotated Figure 3 below) connected to and extending outwardly and then forwardly from the first upper arm, a first forearm (K, see annotated Figure 3 below) connected to and extending outwardly and forwardly from the first elbow, a first wrist (L, see annotated Figure 3 below) connected to and extending outwardly and forwardly from the first forearm and then rearwardly and inwardly back toward the first arm shoulder and the rear wire engager, and a first post engagement hand (M, see annotated Figure 3 below) connected to and extending inwardly and rearwardly from first wrist toward the first arm shoulder and the rear wire engager (see annotated Figures 3 below).

    PNG
    media_image14.png
    575
    685
    media_image14.png
    Greyscale

Figure 14. Annotated Figure 3.

    PNG
    media_image15.png
    497
    551
    media_image15.png
    Greyscale

Figure 15. Annotated Figure 3.

    PNG
    media_image16.png
    681
    618
    media_image16.png
    Greyscale

Figure 16. Annotated Figure 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2,355,767 A) in view of Lawson (US 8,893,458 B2).
Regarding claim 12, White discloses wire strand attachment clips (see Fig. 1 and Column 1 lines 1-3) comprising: 
a plurality of wire strand attachment clips (see Fig. 1) each including: 
a wire catch (22) that defines a wire strand receiving and holding area configured to receive a wire strand (11), 37ITW Matter No.: 68736-USNGE Matter No.: 025140-2031 
a first attachment arm (18) connected to and extending from the wire catch, and a second attachment arm (19) connected to and extending from the wire catch, wherein the wire catch, the first attachment arm, and the second attachment arm are dimensionally and biasingly configured to snap onto a T-shaped support post to attach the wire strand to that T-shaped support post such that the first attachment arm and the second attachment arm each engage front and rear surfaces of the T-shaped support post (see Figs. 1-2); 
but does not expressly disclose as claimed wherein, a collated group of wire strand attachment clips comprising:
at least one clip attachment member secured to each of the plurality of wire strand attachment clips.
However, Lawson teaches a collated group of wire strand attachment clips (see Fig. 3) comprising at least one clip attachment member (42, 44, and 142) secured to each of the plurality of wire strand attachment clips (see Fig. 3), in order to provide a bundle of wire strand attachment clips in an aligned bundle for ease of transportation and organization purposes (see Column 5 lines 23-42).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wire strand attachment clips of White, such that it comprises at least one clip attachment member of Lawson secured to each of the plurality of wire strand attachment clips, in order to provide a bundle of wire strand attachment clips in an aligned bundle for ease of transportation and organization purposes (see Column 5 lines 23-42 of Lawson).
Regarding claim 13, White discloses wherein each of the wire strand attachment clips is formed from a solid cylindrical metal wire (see Fig. 1).
Regarding claim 15, the combination of White and Lawson teaches wherein the at least one clip attachment member (42, 44, and 142 of Lawson) includes a first clip attachment (42 of Lawson) member secured to the wire catch (22 of White) of each wire strand attachment clip (see NOTE below).
NOTE: Lawsons clip attachment member is secured to the entirety of each clip of White, and therefore is secured to portion 22 of White.
Regarding claim 16, the combination of White and Lawson teaches wherein the at least one clip attachment member (42, 44, and 142 of Lawson) includes a first clip attachment member (42 of Lawson) secured to the wire catch (22 of White) of each wire strand attachment clip (clips seen in Fig. 1 of White), a second clip attachment member (44 of Lawson) secured to the first arm (18 of White) of each wire strand attachment clip, and a third clip attachment member (142 of Lawson) secured to the second arm (19 of White) of each wire strand attachment clip (See NOTE below).
NOTE: 42, 44, and 142 are all secured to the entirety of each wire strand attachment clip, as all components are connected and held together in a sturdy manner.
Regarding claim 17, the combination of White and Lawson teaches wherein the each wire strand attachment clip (see Fig. 1 of White) has a top surface and a bottom surface, and wherein part of the top surface of one of the wire strand attachment clips is positioned adjacent to part of the bottom surface of another one of the wire strand attachment clips (see NOTE below).
NOTE: Lawson teaches wherein part of the top surface of one of the wire strand attachment clips is positioned adjacent to part of the bottom surface of another one of the wire strand attachment clips as seen in Fig. 3 of Lawson.
Regarding claim 18, the combination of White and Lawson teaches wherein all of the top surface of one of the wire strand attachment clips is positioned adjacent to all of the bottom surface of another one of the wire strand attachment clips (see NOTE below).
NOTE: Lawson teaches wherein all of the top surface of one of the wire strand attachment clips is positioned adjacent to all of the bottom surface of another one of the wire strand attachment clips as seen in Fig. 3 of Lawson.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, Peters (US 1,814,228 A) discloses the first attachment arm as recited in claim 8, and further a second attachment arm as required by claim 9, but does not expressly disclose at least the limitations of “…a second upper arm connected to and extending outwardly and rearwardly from the second arm shoulder and from the second side post engager, a second elbow connected to and extending outwardly and then forwardly from the second upper arm, a second forearm connected to and extending outwardly and forwardly from the second elbow…”. Peters specifically shows the second upper arm and the second elbow to be extending only in the rearward direction, and not in the outward or inward direction. Therefore, Peters does not disclose all of the claimed limitations. It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clip of Peters, as the clip of Peters has a shape that would require hindsight to modify.
Further, Foster (GB 1207741 A) discloses a clip structure similar to that of the claimed invention (see Fig. 2 of Foster), but does not expressly disclose at least the limitations of “…a first elbow connected to and extending outwardly and then forwardly from the first upper arm…” and “…a second elbow connected to and extending outwardly and then forwardly from the second upper arm…”. Further, Foster specifically shows the first and second elbows (3) extending rearwardly. Therefore, Foster does not disclose all of the claimed limitations. It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clip of Foster, as the clip of Foster has a rearwardly extending first and second elbow which is designed specifically for the use of fosters invention. Modifying the clip structure of Foster would have required hindsight and therefore been non-obvious.
Similarly, Rider (US 0,925,229 A), Berridi (FR 2978808 A1), White (US 2,355,767 A), and Blecher (US 0,554,977 A) each disclose various aspects of the claimed invention. However none alone, or in combination, teach or disclose all of the claimed structure of claim 9 and its preceding claims.
Accordingly, dependent claims 10-11 are objected to for being dependent upon a rejected claim, for at least the reasons listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678